                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 1 of 43



              1      COOLEY LLP
                     MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
              2      JEFFREY M. GUTKIN (216083) (jgutkin@cooley.com)
                     KYLE C. WONG (224021) (kwong@cooley.com)
              3      101 California Street
                     5th Floor
              4      San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
              5      Facsimile: (415) 693-2222

              6      Attorneys for Defendant
                     GOOGLE LLC
              7
              8                                       UNITED STATES DISTRICT COURT
              9                                      NORTHERN DISTRICT OF CALIFORNIA
            10                                              SAN JOSE DIVISION
            11

            12       ADTRADER, INC., CLASSIC AND FOOD                       Case No. 5:17-CV-7082-BLF
                     EOOD, LML CONSULT LTD., AD
            13       CRUNCH LTD., FRESH BREAK LTD., and                     DEFENDANT GOOGLE LLC’S RESPONSES
                     SPECIALIZED COLLECTIONS BUREAU,                        TO PLAINTIFFS’ SECOND AMENDED
            14       INC.,                                                  CLASS ACTION COMPLAINT

            15                          Plaintiff,

            16              v.

            17       GOOGLE LLC,

            18                          Defendant.

            19

            20              Defendant Google LLC (“Google”), by and through its undersigned counsel, hereby responds

            21       to Plaintiffs’ Second Amended Class Action Complaint (“SAC”) as follows:

            22              1.      In response to paragraph 1, Google admits that it operates the online advertising service

            23       currently known as Google Ad Manager, which was formally called DoubleClick Ad Exchange or

            24       AdX. Google admits that AdX offers services both for website publishers selling advertising space

            25       on their sites and advertisers seeking to buy advertising space on the Internet. Google admits that web

            26       publishers are generally paid a portion of the revenues Google receives for ads displayed on the

            27       publisher’s websites. Google admits that its total global revenue from online advertising generally

            28       amounts to billions of dollars per year. The remainder of paragraph 1 consists of Plaintiffs’ argument
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       1.     ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                          Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 2 of 43



              1      and characterization of their allegations and does not require a response, to the extent a response is

              2      required, Google denies all the allegations therein.

              3             2.      In response to paragraph 2, Google admits that Plaintiff AdTrader used the publisher

              4      side of Google’s AdX service for several years. Google admits that it terminated Plaintiff AdTrader’s

              5      publisher side AdX account due to AdTrader’s violations of Google’s policies and made no further

              6      payments to AdTrader for its AdX publisher account after the termination. Google denies all other

              7      allegations in the remainder of paragraph 2.

              8             3.      In response to paragraph 3, Google’s responses to written discovery speak for

              9      themselves and do not require a response. The remainder of paragraph 3 consists of Plaintiffs’

            10       argument, legal conclusions, and characterization of their allegations and does not require a response,

            11       to the extent a response is required, Google denies all the allegations therein.

            12              4.      In response to paragraph 4, Google admits that it operates the online advertising service

            13       formally known as DoubleClick Bid Manager or DBM. Google admits that advertisers may use DBM

            14       to purchase advertising space on AdX and other advertising networks. Google admits that it operates

            15       the online advertising platform known as AdSense.

            16              5.      In response to paragraph 5, Google admits that one of its employees used the quoted

            17       words in 2017 but notes that Plaintiffs have broken up the statement to characterize it in a specific

            18       manner, which does not require a response. While Google notes that the SAC is ambiguous as to what

            19       constitutes a refund or credit for invalid activity, Google denies that it did not provide any refunds or

            20       credits for invalid ad activity it detected on DBM until recently. Google lacks sufficient knowledge

            21       or information to admit or deny what expectations DBM advertisers had, and on that basis denies the

            22       allegation. The remainder of paragraph 5 consists of Plaintiffs’ argument, legal conclusions, and

            23       characterization of their allegations and does not require a response; to the extent a response is required

            24       Google denies all the allegations therein.

            25              6.      Paragraph 6 consists entirely of Plaintiffs’ legal argument and characterization of their

            26       allegations and does not require a response; to the extent a response is required, Google denies all the

            27       allegations therein.

            28
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                         2.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                          Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 3 of 43



              1                                                      PARTIES

              2              7.      In response to paragraph 7, Google admits that Plaintiff AdTrader has contracted with

              3      Google under the names AdTrader and AdTradr. Google lacks sufficient information to admit or deny

              4      the remaining allegations of paragraph 7 and on that basis denies all remaining allegations in paragraph

              5      7.

              6              8.      In response to paragraph 8, Google lacks sufficient information to admit or deny all the

              7      allegations of paragraph 8 and on that basis denies all allegations in paragraph 8.

              8              9.      In response to paragraph 9, Google lacks sufficient information to admit or deny all the

              9      allegations of paragraph 9 and on that basis denies all allegations in paragraph 9.

            10               10.     In response to paragraph 10, Google lacks sufficient information to admit or deny all

            11       the allegations of paragraph 10 and on that basis denies all allegations in paragraph 10.

            12               11.     In response to paragraph 11, Google lacks sufficient information to admit or deny all

            13       the allegations of paragraph 11 and on that basis denies all allegations in paragraph 11.

            14               12.     In response to paragraph 12, Google lacks sufficient information to admit or deny all

            15       the allegations of paragraph 12 and on that basis denies all allegations in paragraph 12.

            16               13.     In response to paragraph 13, Google admits that it is a Delaware limited liability

            17       company with its principle place of business in California and was formally known as Google Inc. at

            18       the time of its first contract with Plaintiff AdTrader.

            19                                        JURISDICTIONAL STATEMENT

            20               14.     In response to paragraph 14, Google does not contest diversity jurisdiction pursuant to

            21       28 U.S.C. § 1332(d)(2) at this time, but reserves all rights, defenses, and arguments as the case

            22       develops.     Google lacks knowledge or information sufficient to admit or deny the remaining

            23       allegations in this paragraph, and on that basis denies these allegations.

            24               15.     In response to paragraph 15, Google does not contest that this Court has personal

            25       jurisdiction over it in this action. Google admits that it is authorized to do business in California and,

            26       Google admits that its contracts with Plaintiffs AdTrader and Specialized Collections Bureau provide

            27       that the parties consent to jurisdiction in this Court.

            28
  COOLEY LLP                                                                          DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                          3.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                      COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                          Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 4 of 43



              1             16.     In response to paragraph 16, Google does not contest venue in this Court and admits

              2      that it resides in and regularly conducts business in this federal judicial district. Google admits that

              3      its contracts with Plaintiffs AdTrader and Specialized Collections Bureau have forum selection clauses

              4      requiring all disputes be brought in the state or federal courts of Santa Clara County, California.

              5                                       INTRADISTRICT ASSIGNMENT

              6             17.     In response to paragraph 17, Google does not contest assignment to this Court. Google

              7      admits that its headquarters is in Mountain View, California.

              8                                          FACTUAL ALLEGATIONS

              9                                         Google’s Advertising Business

            10              18.     In response to paragraph 18, Google admits that it receives advertising revenues from

            11       ads placed both on webpages owned by Google and webpages that belong to third parties. Google

            12       admits that it sometimes refers to these websites as “Google Network Members” (sometimes

            13       abbreviated as “GNM”). Google lacks sufficient knowledge or information to admit or deny whether

            14       it is the largest advertising business in the world and on that basis denies those allegations. The

            15       remainder of paragraph 18 consists of Plaintiffs’ argument and characterization of their allegations

            16       and does not require a response; to the extent a response is required, Google denies all the allegations

            17       therein.

            18              19.     In response to paragraph 19, Google admits that it contracts with websites owned by

            19       third parties to display advertising space that Google sells to advertisers. Google admits that it

            20       sometimes refers to these websites as “Google Network Members.” Google admits that, consistent

            21       with its contracts and policies, Google pays Google Network Members a portion of the revenues

            22       Google receives from advertisers who purchase ads on the Google Network Member’s website.

            23              20.     In response to paragraph 20, Google admits that it offers different pricing models to

            24       advertisers, including paying by the click or by impression.

            25              21.     In response to paragraph 21, Google admits that it generally tracks the revenue

            26       associated with advertisers’ purchases of online ads on GNM websites. The remainder of paragraph

            27       21 consists of Plaintiffs’ argument and characterization of their allegations and does not require a

            28       response; to the extent a response is required, Google denies all the allegations therein.
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        4.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                          Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 5 of 43



              1             22.     In response to paragraph 22, Google admits that in calendar year 2017 it received over

              2      $17 billion in advertising revenue based on ad sales on Google Network Members’ webpages.

              3                                  Google’s DoubleClick Ad Exchange (AdX)

              4             23.     In response to paragraph 23, Google admits that it offers services both for publishers

              5      selling advertising space and advertisers seeking to buy advertising space. Google admits that third

              6      party publishers who participate in these services are generally paid part of the revenue Google

              7      receives for ads displayed on their websites. Google admits that the service currently known as Google

              8      Ad Manager, formally known as AdX, is one such service.

              9             24.     In response to paragraph 24, Google admits that it has described AdX using the quoted

            10       language. Google admits that AdX allows publishers to sell and advertisers to buy advertising space

            11       from multiple sources on a single platform.

            12              25.     In response to paragraph 25, Google admits that publishers can sell ad space directly

            13       through AdX. Google admits that publishers may also contract with third parties who can sell

            14       advertising space on their behalf. Google admits that it sometimes refers to these sellers who use their

            15       AdX accounts to sell ad space on behalf of third parties as Network Partner Managers or NPMs. The

            16       remainder of paragraph 25 consists of Plaintiffs’ argument and characterization of their allegations

            17       and does not require a response; to the extent a response is required, Google denies all the allegations

            18       therein.

            19              26.     In response to paragraph 26, Google admits that advertisers may directly purchase ad

            20       space through AdX. Google admits that advertisers may also contract with advertising agencies to

            21       buy advertising space through AdX on their behalf. Google admits that it sometimes refers to

            22       advertising agencies as advertising networks. The remainder of paragraph 26 consists of Plaintiffs’

            23       argument and characterization of their allegations and does not require a response; to the extent a

            24       response is required, Google denies all the allegations therein.

            25              27.     In response to paragraph 27, Google admits that advertisers may purchase advertising

            26       space on AdX and AdSense publisher websites through Google’s AdWords advertising service.

            27       Google admits that the default settings for Google’s Advertising services allow ads to be displayed on

            28       AdX. Google denies all other allegations in the remainder of paragraph 27.
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        5.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 6 of 43



              1             28.      In response to paragraph 28, Google lacks sufficient information to admit or deny the

              2      all the allegations of paragraph 28 and on that basis denies.

              3                                  Google’s DoubleClick Bid Manager (DBM)

              4             29.      In response to paragraph 29, Google admits that advertisers can purchase online ads on

              5      AdX through a DSP.

              6             30.      In response to paragraph 30, Google admits that a DSP is a program or service that

              7      allows advertisers to access multiple online advertising services.

              8             31.      In response to paragraph 31, Google admits that it owns and operates the DSP currently

              9      known as DV 360, which was formally called DBM. Google admits that DBM matches advertisers

            10       seeking to buy advertising space with publishers seeking to sell advertising space. Google admits that

            11       it sends advertisers who use DBM invoices for their ad expenditures after the relevant billing period

            12       has concluded based on the pricing model for that specific advertiser. Google admits that its contracts

            13       with these advertisers generally call for them to promptly pay Google for the amounts invoiced.

            14       Google admits that it generally passes the bulk of the revenues it receives on to the publisher-side ad

            15       exchange and keeps the remainder. Google lacks sufficient knowledge or information to admit or

            16       deny the remaining allegations of paragraph 31 and on that basis denies all remaining allegations in

            17       paragraph 31.

            18              32.      In response to paragraph 32, Google admits that advertisers can buy advertising space

            19       from an AdX or AdSense publisher through DBM. Google denies that the majority of ad buys made

            20       on DBM are placed on AdX publisher websites. Google lacks sufficient knowledge or information to

            21       admit or deny whether the CEO of AppNexus made the statement attributed to them in paragraph 32

            22       and on that basis denies the allegation. Google lacks sufficient knowledge or information to admit or

            23       deny what is well known throughout the advertising industry and what topics are openly discussed

            24       between advertising executives and on that basis denies the allegation

            25              33.      In response to paragraph 33, Google admits that when an advertiser purchases an ad

            26       through DBM that is placed on an AdSense or AdX publisher website, Google will generally receive

            27       payment from the advertiser and make a payment to the publisher. The remainder of paragraph 33

            28       consists of Plaintiffs’ argument and characterization of their allegations and does not require a
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        6.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                          Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 7 of 43



              1      response; to the extent a response is required, Google denies all the allegations therein.

              2                                    Google’s Contracts with AdX Publishers

              3             34.     In response to paragraph 34, Google admits that publishers must sign a contract

              4      sometimes known as the AdX Publisher Agreement before participating in AdX and that Exhibit 1 to

              5      the SAC appears to be a copy of the AdX Publisher Agreement signed by Plaintiff AdTrader on June

              6      19, 2014.

              7             35.     In response to paragraph 35, Google admits that the paragraph provides a partial quote

              8      of section 8.2 of the AdX Publisher Agreement. The remainder of paragraph           35       consists   of

              9      Plaintiffs’ argument, legal conclusions, and characterization of their allegations and does not require

            10       a response; to the extent a response is required, Google denies all the allegations therein.

            11              36.     In response to paragraph 36, Google admits that the paragraph provides a partial quote

            12       of section 13.2 of the AdX Publisher Agreement. The remainder of paragraph 36 consists of Plaintiffs’

            13       argument, legal conclusions, and characterization of their allegations and does not require a response;

            14       to the extent a response is required, Google denies all the allegations therein.

            15              37.     Paragraph 37 consists entirely of Plaintiffs’ argument, legal conclusions, and

            16       characterization of their allegations and does not require a response; to the extent a response is

            17       required, Google denies all the allegations therein.

            18                                       Google’s Contracts with Advertisers

            19              38.     In response to Paragraph 38, Google admits that advertisers who wish to use the AdX

            20       service must sign a contract sometimes called the DoubleClick Ad Exchange Master Service

            21       Agreement. Google admits that Exhibit 2 appears to be a copy of the DoubleClick Ad Exchange

            22       Master Service Agreement signed by Plaintiff AdTrader on April 1, 2016. Google admits that after

            23       signing this agreement advertisers are generally given access to the advertiser side AdX platform

            24       sometimes known as AdX Buyer.

            25              39.     In response to paragraph 39, Google admits that advertisers who wish to use the DBM

            26       service must sign a contract sometimes called the DBM Agreement. Google admits that Exhibit 3

            27       appears to be a copy of the DBM Agreement signed by Plaintiff AdTrader on March 11, 2016. Google

            28       denies that an advertiser may not purchase ad space on AdX publisher websites through DBM unless
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        7.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 8 of 43



              1      they have signed contracts for both DBM and AdX. Google lacks sufficient information to admit or

              2      deny whether the invoices referenced in paragraph 39 were for purchases AdTrader made through

              3      DBM or AdX and on that basis denies the allegation. The remainder of paragraph 39 consists of

              4      Plaintiffs’ argument and characterization of their allegations and does not require a response; to the

              5      extent a response is required, Google denies all the allegations therein.

              6             40.     In response to paragraph 40, Google admits that advertisers who wish to use the

              7      AdWords service must agree to a contract sometimes called the Advertising Program Terms. Google

              8      admits that Exhibit 4 appears to be a copy of the AdWords Agreement agreed to by Plaintiff AdTrader

              9      on February 21, 2013.

            10         Google’s Repeated Promises to Issue Refunds or Credits to Advertisers for Invalid Activity

            11              41.     In response to paragraph 41, Google admits that certain of its webpages state that

            12       Google attempts to detect fraudulent or otherwise invalid ad traffic and that Google issues or attempts

            13       to issue credits or refunds to advertisers under certain circumstances. Google denies all other

            14       allegations in the remainder of paragraph 41.

            15              42.     In response to paragraph 42, Google admits that it has posted the quoted statement on

            16       its webpages for at least some portion of the time period at issue in this complaint. Google admits that

            17       Exhibit 7 appears to be a printout of one of Google’s webpages containing that statement.

            18              43.     In response to paragraph 43, Google admits that it has posted the quoted statement on

            19       its webpages for at least some portion of the time period at issue in this complaint. Google admits that

            20       Exhibit 8 appears to be a printout of one of Google’s webpages containing that statement.

            21              44.     In response to paragraph 44, Google admits that it has posted the quoted statement on

            22       its webpages since at least late 2017. Google admits that Exhibit 6 appears to be a printout of one of

            23       Google’s webpages containing that statement.

            24              45.     In response to paragraph 45, Google admits that it has posted the quoted statement on

            25       its webpages for at least some portion of the time period at issue in this complaint. Google admits that

            26       it attempts to detect invalid ad activity on all of its online advertising services. The remainder of

            27       paragraph 45 consists of Plaintiffs’ argument and characterization of their allegations and does not

            28       require a response; to the extent a response is required, Google denies all the allegations therein.
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        8.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                          Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 9 of 43



              1                                Background on Plaintiffs and Their Use of AdX

              2             46.     In response to paragraph 46, Google admits that Plaintiff AdTrader appears to have

              3      acted as both a purchaser and seller of online advertising space using Google’s services. Google lacks

              4      sufficient knowledge or information to admit or deny the remaining allegations in this paragraph, and

              5      on that basis denies.

              6             47.     In response to paragraph 47, Google lacks sufficient knowledge or information to admit

              7      or deny the allegations regarding Plaintiff AdTrader, and on that basis denies.

              8             48.     In response to paragraph 48, Google lacks sufficient knowledge or information to admit

              9      or deny the allegations regarding Plaintiff AdTrader, and on that basis denies.

            10              49.     In response to paragraph 49, Google lacks sufficient knowledge or information to admit

            11       or deny the allegations regarding Plaintiff AdTrader, and on that basis denies.

            12              50.     In response to paragraph 50, Google denies that AdTrader’s publisher clients complied

            13       with Google’s policies. Google lacks sufficient knowledge or information to admit or deny the

            14       remaining allegations in paragraph 50, and on that basis denies all other allegations therein.

            15              51.     In response to paragraph 51, Google admits that AdTrader used Google’s AdX

            16       publishing services for the last three years, but, to the extent Google understands the allegations, denies

            17       that it had “worked extensively” with AdTrader. Google lacks sufficient knowledge or information to

            18       admit or deny the remaining allegations in paragraph 51, and on that basis denies.

            19              52.     In response to paragraph 52, Google admits that its employees communicated with

            20       AdTrader employees through various channels. Google admits that these employees included Balint

            21       Torok, Rachad Saddi and Anthony Nakache. Google denies its employees reassured AdTrader that it

            22       and its publisher clients were in compliance with Google’s policies. Google denies that Balint Torok

            23       referred other AdX publishers to AdTrader for help and advice. The remainder of paragraph 52

            24       consists of Plaintiffs’ arguments and characterization of their allegations and does not require a

            25       response; to the extent a response is required Google denies all of the allegations therein.

            26              53.     In response to paragraph 53, Google lacks sufficient knowledge or information to admit

            27       or deny the allegations regarding Plaintiff Classic, and on that basis denies.

            28
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                         9.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 10 of 43



              1             54.     In response to paragraph 54, Google lacks sufficient knowledge or information to admit

              2      or deny the allegations regarding Plaintiff LML, and on that basis denies.

              3             55.     In response to paragraph 55, Google lacks sufficient knowledge or information to admit

              4      or deny the allegations regarding Plaintiff Ad Crunch, and on that basis denies.

              5             56.     In response to paragraph 56, Google lacks sufficient knowledge or information to admit

              6      or deny the allegations regarding Plaintiff Fresh Break, and on that basis denies.

              7             57.     In response to paragraph 55, Google admits that SCB used the AdWords advertising

              8      service. Google lacks sufficient knowledge or information to admit or deny the remaining allegations

              9      in this paragraph, and on that basis denies all remaining allegations.

            10                    Google Initiates Direct Contact with Dinglt, a Key Client of AdTrader.

            11              58.     In response to paragraph 58, Google lacks sufficient knowledge or information to admit

            12       or deny the allegations regarding Plaintiff AdTrader and Dingit, and on that basis denies.

            13              59.     In response to paragraph 59, Google lacks sufficient knowledge or information to admit

            14       or deny the allegations regarding Plaintiff AdTrader and Dingit, and on that basis denies.

            15              60.     In response to paragraph 60, Google admits that it had what appeared to be a copy of a

            16       contract between AdTrader and DingIt since at least May 17, 2017. Google admits that its employees

            17       discussed AdTrader’s relationship with DingIt in early to mid-2017. Google admits that NPMs must

            18       generally register new domains that they seek to sell advertising space on with Google. The remainder

            19       of paragraph 60 consists of Plaintiffs’ argument and characterization of their allegations and does not

            20       require a response; to the extent a response is required, Google denies all the allegations therein.

            21              61.     In response to paragraph 61, Google admits that Pavel Pimshin contacted AdTrader on

            22       or about May 12, 2017. Google admits that Mr. Pimshin asked AdTrader to have DingIt contact

            23       Google directly and requested that AdTrader provide a copy of its contract with DingIt. The allegation

            24       regarding when Google “typically” works directly with a publisher is Plaintiffs’ argument and

            25       characterization of their allegations and no response is required; to the extent a response is required

            26       Google denies the allegation. Google denies all remaining allegations in paragraph 61.

            27              62.     In response to paragraph 62, Google admits that AdTrader connected a person who

            28       appeared to be Adam Simmons to it via e-mail on May 15, 2017. Google admits that AdTrader had
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        10.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 11 of 43



              1      supplied what appeared to be a copy of a contract between AdTrader and DingIt to Google. Google

              2      admits that Adam Simmons corresponded with Pavel Pimshin directly via e-mail. The remainder of

              3      this paragraph consists of Plaintiffs’ arguments and characterization of their allegations and does not

              4      require a response; to the extent a response is required Google denies all of the allegations therein.

              5           Google Suddenly Terminates AdTrader’s AdX Account and Withholds Its Earnings.

              6             63.     In response to paragraph 63, Google admits that it terminated AdTrader’s AdX account

              7      on May 19, 2017. Google admits that it sent an e-mail to AdTrader informing it of the termination

              8      that is partially quoted in paragraph 63. Google admits that it made no further payments to AdTrader

              9      as an AdX publisher after this date. The remainder of paragraph 63 consists of Plaintiffs’ argument

            10       and characterization of their allegations and does not require a response; to the extent a response is

            11       required, Google denies all the allegations therein.

            12              64.     In response to paragraph 64, Google denies that AdTrader and its publisher clients

            13       complied with the terms and policies of Google’s services. Google denies that it had confirmed to

            14       AdTrader that it and its publisher clients were in compliance with Google’s terms and policies. Google

            15       denies that it had held AdTrader as a model for compliance with Google’s policies to other AdX

            16       publishers.   Google lacks sufficient knowledge or information to admit or deny the remaining

            17       allegations in this paragraph, and on that basis denies all remaining allegations.

            18              65.     In response to paragraph 65, the content of Google’s termination notice speaks for

            19       itself. Apart from the content of that notice paragraph 65 consists entirely of Plaintiffs’ legal argument

            20       and characterization of their allegations and does not require a response; to the extent a response is

            21       required, Google denies all the allegations therein.

            22              66.     In response to paragraph 66, Google lacks sufficient knowledge or information to admit

            23       or deny the allegations in this paragraph, and on that basis denies.

            24       Google Refuses to Tell AdTrader Why It Terminated AdTrader’s AdX Account and Withheld
                                       Its Earnings, and Summarily Denies AdTrader’s Appeal.
            25
            26              67.     In response to paragraph 67, Google admits that the quoted statement appears on one

            27       of its webpages and that Exhibit 5 appears to be a printout of that page. Google denies that it did not

            28       tell AdTrader the identities of specific publishers who had violated Google’s policies. Google lacks
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        11.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 12 of 43



              1      sufficient knowledge or information to admit or deny the remaining allegations in this paragraph, and

              2      on that basis denies all other allegations.

              3             68.     In response to paragraph 68, Google admits that AdTrader submitted an appeal of its

              4      termination. Google admits the appeal form is a standardized document but denies this allegation to

              5      the extent Plaintiffs claim the appeal form provides no meaningful ability to furnish information.

              6      Google denies that it did not tell AdTrader the identities of specific publishers who had violated

              7      Google’s policies.      The remainder of paragraph 68 consists of Plaintiffs’ argument and

              8      characterization of their allegations and does not require a response; to the extent a response is

              9      required, Google denies all the allegations therein.

            10              69.     In response to paragraph 69, Google admits that it rejected AdTrader’s appeal. Google

            11       admits that it used a form e-mail to inform AdTrader that its appeal had been rejected. Google denies

            12       that nobody at Google reviewed AdTrader’s appeal. Google denies that its appeal form conveys

            13       minimal information. Google denies that it is only an illusion that it might re-instate a publisher after

            14       termination.

            15              70.     In response to paragraph 70, Google admits that AdTrader sent additional messages to

            16       Google personnel regarding its termination.       Google admits that it did not provide additional

            17       information to AdTrader after its appeal was denied. The remainder of paragraph 70 consists of

            18       Plaintiffs’ argument and characterization of their allegations and does not require a response; to the

            19       extent a response is required, Google denies all the allegations therein.

            20              71.     In response to paragraph 71, Google denies that Mr. Torok gave the warning to

            21       AdTrader alleged in paragraph 71. The remainder of paragraph 71 consists of Plaintiffs’ argument

            22       and characterization of their allegations and does not require a response; to the extent a response is

            23       required, Google denies all the allegations therein.

            24              72.     In response to paragraph 72, Google denies that it entered into a direct relationship with

            25       DingIt. Google lacks sufficient knowledge or information to admit or deny the remaining allegations

            26       in this paragraph, and on that basis denies all remaining allegations.

            27

            28
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       12.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 13 of 43



              1       Google Misrepresents That All of the Activity on AdTrader’s AdX Account Was Invalid, and
                                    That All of Its Earnings Were Being Refunded to Advertisers.
              2
              3             73.     In response to paragraph 73, Google admits that Mr. Nakache spoke by phone with
              4      representatives from Plaintiff AdTrader on or about May 24, 2017. The remainder of paragraph 73
              5      consists of Plaintiffs’ argument and characterization of their allegations and does not require a
              6      response; to the extent a response is required, Google denies all the allegations therein.
              7             74.     In response to paragraph 74, Google lacks sufficient knowledge or information to admit
              8      or deny whether the conversation was recorded and whether this paragraph lays out the words spoken
              9      in that conversation verbatim, and on that basis denies the allegations. The remainder of paragraph 74
            10       consists of Plaintiffs’ argument and characterization of their allegations and does not require a
            11       response; to the extent a response is required, Google denies all the allegations therein.
            12              75.     In response to paragraph 75, Google’s written discovery responses speak for
            13       themselves and do not require a response. The remainder of paragraph 75 consists of Plaintiffs’
            14       argument and characterization of their allegations and does not require a response; to the extent a
            15       response is required, Google denies all the allegations therein.
            16              76.     In response to paragraph 76, Google’s written discovery responses speak for
            17       themselves and do not require a response. Google denies that it withheld $476,622.69 in “accrued
            18       AdX earnings” from AdTrader. The remainder of paragraph 75 consists of Plaintiffs’ argument and
            19       characterization of their allegations and does not require a response; to the extent a response is
            20       required, Google denies all the allegations therein.
            21              77.     In response to paragraph 77, Google lacks sufficient knowledge or information to admit
            22       or deny the allegations regarding AdTrader’s ad activity, and on that basis denies.
            23              78.     In response to paragraph 78, Google lacks sufficient knowledge or information to admit
            24       or deny the allegations, and on that basis denies.
            25              79.     In response to paragraph 79, Google lacks sufficient knowledge or information to admit
            26       or deny the allegations, and on that basis denies.
            27              80.     In response to paragraph 80, Google lacks sufficient knowledge or information to admit
            28
  COOLEY LLP                                                                           DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                          13.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                       COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 14 of 43



              1      or deny the allegations, and on that basis denies.

              2             81.     In response to paragraph 81, Google admits that it determined that some ad activity on

              3      AdTrader’s publishing clients was invalid and did not pay AdTrader or its publishers for that invalid

              4      activity. Google admits that it gives separate invoices for ad buys made through DBM and for

              5      AdWords when an advertiser has an account under both services. Google lacks sufficient knowledge

              6      or information to admit or deny the remaining allegations in paragraph 81, and on that basis denies all

              7      remaining allegations.

              8             82.     In response to paragraph 82, Google admits that AdTrader’s AdWords’ invoices

              9      occasionally reflected credits to its account for invalid activity. Google denies that it has not been

            10       issuing refunds or credits for AdWords advertisements displayed on AdX publisher websites that it

            11       subsequently determined to be invalid. The remainder of paragraph 82 consists of Plaintiffs’ argument

            12       and characterization of their allegations and does not require a response; to the extent a response is

            13       required, Google denies all the allegations therein.

            14              83.     In response to paragraph 83, Google lacks sufficient knowledge or information to admit

            15       or deny the allegations, and on that basis denies.

            16              84.     In response to paragraph 84, Google lacks sufficient knowledge or information to admit

            17       or deny the allegations, and on that basis denies.

            18         Google Publicly Acknowledges That Its Promises to Refund Advertisers for Invalid Traffic
                                               Were Not True with Respect to DBM.
            19

            20              85.     In response to paragraph 85, Google denies that it did not issue credits or refunds for

            21       invalid ad activity.      The remainder of paragraph 85 consists of Plaintiffs’ argument and

            22       characterization of their allegations and does not require a response; to the extent a response is

            23       required, Google denies all the allegations therein.

            24              86.     In response to paragraph 86, Google admits that the Wall Street Journal published an

            25       article in August, 2017 reporting on invalid online ad activity. The article in question speaks for itself

            26       and the allegations regarding it do not require a response; to the extent a response is required, Google

            27       denies the allegations.     The remainder of paragraph 85 consists of Plaintiffs’ argument and

            28       characterization of their allegations and does not require a response; to the extent a response is
  COOLEY LLP                                                                           DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                          14.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                       COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 15 of 43



              1      required, Google denies all the allegations therein.

              2             87.     In response to paragraph 87, Google denies it that used the words quoted in this

              3      paragraph in response to the Wall Street Journal article. Google denies that “the vast majority of

              4      advertisements purchased on DBM go to AdX publisher websites (or AdSense publisher websites).”

              5      Google admits that it regularly withholds payments from publishers where it determines ad activity is

              6      invalid. The remainder of paragraph 87 consists of Plaintiffs’ argument and characterization of their

              7      allegations and does not require a response; to the extent a response is required, Google denies all the

              8      allegations therein.

              9             88.     In response to paragraph 88, Google admits that on September 1, 2017 it announced

            10       that it was adding an arbitration clause to the AdWords agreement. Google admits that the arbitration

            11       clause can apply to disputes based on facts, which arose before September 1, 2017. Google admits

            12       that the quoted language appeared in a prior version of its Advertising Program Terms. Google denies

            13       that the changes were made in response to the August, 2017 Wall Street Journal article on invalid ad

            14       activity. Google denies that Google had not been issuing refunds or credits for invalid ad activity

            15       before the article was published. The remainder of paragraph 88 consists of Plaintiffs’ argument and

            16       characterization of their allegations and does not require a response; to the extent a response is

            17       required, Google denies all the allegations therein.

            18              89.     In response to paragraph 89, Google admits that one of its employees gave a statement

            19       to The Register that included language quoted in this paragraph. Google denies that before filing this

            20       lawsuit it was not issuing refunds or credits to DBM advertisers for invalid ad activity. The remainder

            21       of paragraph 89 consists of Plaintiffs’ argument and characterization of their allegations and does not

            22       require a response; to the extent a response is required, Google denies all the allegations therein.

            23                                        CLASS ACTION ALLEGATIONS

            24              90.     Paragraph 90 sets forth Plaintiffs’ proposed class definition prior to Plaintiffs’ motion

            25       to amend their class definitions, filed on November 19, 2018 and does not require a response, to the

            26       extent a response is required, Google denies all the allegations therein.

            27              91.     Paragraph 91 sets forth Plaintiffs’ proposed class definition prior to Plaintiffs’ motion

            28       to amend their class definitions, filed on November 19, 2018 and does not require a response, to the
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        15.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 16 of 43



              1      extent a response is required, Google denies all the allegations therein.

              2             92.     Paragraph 92 sets forth Plaintiffs’ proposed class definition prior to Plaintiffs’ motion

              3      to amend their class definitions, filed on November 19, 2018 and does not require a response, to the

              4      extent a response is required, Google denies all the allegations therein.

              5             93.     Paragraph 93 sets forth Plaintiffs’ proposed class definition prior to Plaintiffs’ motion

              6      to amend their class definitions, filed on November 19, 2018 and does not require a response, to the

              7      extent a response is required, Google denies all the allegations therein.

              8             94.     Paragraph 94 states Plaintiffs’ position regarding amendment to the class definition and

              9      does not require a response, to the extent a response is required, Google denies all the allegations

            10       therein.

            11              95.     Paragraph 95 sets forth Plaintiffs’ proposed class definition prior to Plaintiffs’ motion

            12       to amend their class definitions, filed on November 19, 2018 and does not require a response, to the

            13       extent a response is required, Google denies all the allegations therein.

            14              96.     In response to paragraph 96, Google admits that Plaintiffs purport to bring this action

            15       as a class action. Google denies that this action can be maintained as a class action under the Federal

            16       Rules of Civil Procedure.

            17              97.     In response to paragraph 97, Google admits that the putative classes, as defined by

            18       Plaintiffs would collectively include tens of thousands of advertisers at this time. The remainder of

            19       paragraph 97 consists of Plaintiffs’ legal arguments and conclusions and does not require a response,

            20       to the extent a response is required, Google denies all the allegations therein.

            21              98.     Paragraph 98 consists entirely of Plaintiffs’ legal arguments and conclusions and does

            22       not require a response, to the extent a response is required Google denies all the allegations therein.

            23                             ADTRADER’S INDIVIDUAL CLAIMS FOR RELIEF
            24                                         FIRST CAUSE OF ACTION:
                                               Breach of Contract (AdX Publisher Agreement)
            25                                          by AdTrader Against Google
                                                            (Individual Claim)
            26

            27              99.     In response to paragraph 99, as Plaintiffs only reference other paragraphs of the SAC

            28       in this paragraph, Google incorporates its responses to all the preceding paragraphs.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        16.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 17 of 43



              1              100.   In response to paragraph 100, Google admits that AdTrader entered into the AdX

              2      Publisher Agreement with Google. The remainder of paragraph 100 consists of Plaintiffs’ legal

              3      arguments and conclusions and does not require a response, to the extent a response is required Google

              4      denies all the allegations therein.

              5              101.   In response to paragraph 101, Google admits that AdTrader’s publisher clients

              6      displayed advertisements. Google admits that it received revenue for advertisements displayed on

              7      AdTrader’s publisher websites. Google denies all remaining allegations in this paragraph.

              8                       Google Breaches By Withholding AdTrader’s Accrued Earnings

              9              102.   Paragraph 102 consists entirely of Plaintiffs’ legal arguments and conclusions and does

            10       not require a response, to the extent a response is required Google denies all the allegations therein.

            11               103.   In response to paragraph 103, Google admits that this paragraph partially quotes

            12       Section 8.2(a) of the AdX Publisher Agreement. The remainder of paragraph 103 consists of

            13       Plaintiffs’ legal conclusions and does not require a response, to the extent a response is required

            14       Google denies all the allegations therein.

            15               104.   In response to paragraph 104, Google admits that this paragraph partially quotes

            16       Section 8.2(b) of the AdX Publisher Agreement. The remainder of this paragraph consists of

            17       Plaintiffs’ legal arguments and conclusions and does not require a response, to the extent a response

            18       is required Google denies all the allegations therein.        `

            19               105.   In response to paragraph 105, Google admits that this paragraph partially quotes

            20       Google’s responses to written discovery in this action, which speak for themselves and do not require

            21       a response. The remainder of this paragraph consists of Plaintiffs’ legal arguments and conclusions

            22       and does not require a response, to the extent a response is required Google denies all the allegations

            23       therein.

            24               106.   In response to paragraph 106, Google admits that this paragraph contains a partial

            25       quotation from the AdX Publisher Agreement. The remainder of paragraph 106 consists of Plaintiffs’

            26       legal arguments and conclusions and does not require a response, to the extent a response is required

            27       Google denies all the allegations therein.

            28
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       17.    ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 18 of 43



              1              107.    In response to paragraph 107, the termination notice Google sent AdTrader speaks for

              2      itself and does not require a response. Google denies that Balint Torok made any of the statements

              3      attributed to him in this paragraph. The remainder of paragraph 107 consists of Plaintiffs’ argument

              4      and characterization of their allegations and does not require a response; to the extent a response is

              5      required, Google denies all the allegations therein.

              6              108.    In response to paragraph 108, Google denies that AdTrader’s publisher clients

              7      complied with Google’s policies. Google denies that it confirmed to AdTrader that AdTrader and

              8      AdTrader’s publisher clients were in compliance with Google’s policies.

              9              109.    In response to paragraph 109, Google lacks sufficient knowledge or information to

            10       admit or deny the allegations regarding whether AdTrader’s clients continued to sell ad space through

            11       AdX, and on that basis denies the allegations. The remainder of paragraph 109 consists of Plaintiffs’

            12       legal arguments and conclusions and does not require a response, to the extent a response is required

            13       Google denies all the allegations therein

            14               110.    In response to paragraph 110, Google admits that this paragraph contains a partial

            15       quotation from the e-mail Google sent to AdTrader informing it that its publisher account had been

            16       terminated. Google admits that it uses the term “publisher” to refer to NPMs. Google lacks sufficient

            17       knowledge or information to admit or deny the allegation that AdTrader’s publisher clients remain

            18       active on AdX and on that basis denies. The remainder of paragraph 110 consists of Plaintiffs’ legal

            19       arguments and characterization of their allegations and does not require a response; to the extent a

            20       response is required, Google denies all the allegations therein.

            21               111.    In response to paragraph 111, Google lacks sufficient knowledge or information to

            22       admit or deny the allegation regarding AdTrader’s “Policy Violations” page and on that basis denies

            23       the allegation. Google denies that it did not give AdTrader any prior notice that AdTrader had

            24       breached the AdX Publisher Agreement.

            25               112.    Paragraph 112 consists entirely of Plaintiffs’ legal arguments and characterization of

            26       their allegations and does not require a response; to the extent a response is required, Google denies

            27       all the allegations therein.

            28
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       18.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 19 of 43



              1              113.    Paragraph 113 consists entirely of Plaintiffs’ legal arguments and characterization of

              2      their allegations and does not require a response; to the extent a response is required, Google denies

              3      all the allegations therein.

              4              114.    Paragraph 114 consists entirely of Plaintiffs’ legal arguments and characterization of

              5      their allegations and does not require a response; to the extent a response is required, Google denies

              6      all the allegations therein.

              7              115.    Paragraph 115 consists entirely of Plaintiffs’ legal arguments and characterization of

              8      their allegations and does not require a response; to the extent a response is required, Google denies

              9      all the allegations therein.

            10                         Google Breaches By Improperly Terminating the AdX Account

            11               116.    Paragraph 116 consists entirely of Plaintiffs’ legal arguments and characterization of

            12       their allegations and does not require a response; to the extent a response is required, Google denies

            13       all the allegations therein.

            14               117.    In response to paragraph 117, Google admits that that this paragraph contains a partial

            15       quotation from the e-mail Google sent to AdTrader informing it that its publisher account had been

            16       terminated. Google admits that this paragraph contains a partial quotation from the AdX Publisher

            17       Agreement. The content of AdTrader’s termination notice speaks for itself and does not require a

            18       response. The remainder of this paragraph consists of Plaintiffs’ legal arguments and characterization

            19       of their allegations and does not require a response; to the extent a response is required, Google denies

            20       all the allegations therein.

            21               118.    In response to paragraph 118, Google admits that this paragraph and subparagraphs

            22       contain partial quotations from the AdX Publisher Agreement. The content of AdTrader’s termination

            23       notice speaks for itself and does not require a response. The remainder of this paragraph consists of

            24       Plaintiffs’ legal arguments and characterization of their allegations and does not require a response; to

            25       the extent a response is required, Google denies all the allegations therein.

            26               119.    Paragraph 119 consists entirely of Plaintiffs’ legal arguments and characterization of

            27       their allegations and does not require a response; to the extent a response is required, Google denies

            28       all the allegations therein.
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       19.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 20 of 43



              1              120.    Paragraph 120 consists entirely of Plaintiffs’ legal arguments and characterization of

              2      their allegations and does not require a response; to the extent a response is required, Google denies

              3      all the allegations therein.

              4                                      SECOND CAUSE OF ACTION:
                                      Breach of the Implied Covenant of Good Faith and Fair Dealing
              5                                        (AdX Publisher Agreement)
                                                       by AdTrader against Google
              6                                             (Individual Claim)
              7              121.    In response to paragraph 121, Plaintiffs reference paragraphs of the SAC in this

              8      paragraph, Google incorporates its responses to all the preceding paragraphs. The remainder of this

              9      paragraph pertains to Plaintiff AdTrader’s individual cause of action for breach of the implied

            10       covenant of good faith and fair dealing which was dismissed with prejudice by the Court in its April

            11       22 Order, such that no response is required to all allegations in this cause of action; to the extent a

            12       response is required, Google denies all allegations.

            13               122.    Paragraph 122 pertains to Plaintiff AdTrader’s individual cause of action for breach of

            14       the implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court

            15       in its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            16       extent a response is required, Google denies all allegations.

            17               123.    Paragraph 123 pertains to Plaintiff AdTrader’s individual cause of action for breach of

            18       the implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court

            19       in its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            20       extent a response is required, Google denies all allegations..

            21               124.    Paragraph 124 pertains to Plaintiff AdTrader’s individual cause of action for breach of

            22       the implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court

            23       in its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            24       extent a response is required, Google denies all allegations..

            25               125.    Paragraph 125 pertains to Plaintiff AdTrader’s individual cause of action for breach of

            26       the implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court

            27       in its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            28       extent a response is required, Google denies all allegations..
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        20.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 21 of 43



              1                                         THIRD CAUSE OF ACTION:
                                                    Intentional Interference with Contract
              2                                          by AdTrader against Google
                                                              (Individual Claim)
              3
                            126.    In response to paragraph 126, Plaintiffs only reference paragraphs of the SAC in this
              4
                     paragraph, Google incorporates its responses to all the preceding paragraphs.
              5
                            127.    In response to paragraph 127, Google admits that it knew that AdTrader had a
              6
                     contractual relationship with DingIt to sell advertising space on Google’s services since at least May
              7
                     17, 2017. Google lacks sufficient knowledge or information to admit or deny the remaining allegations
              8
                     in paragraph 127 and on that basis denies.
              9
                            128.    In response to paragraph 128, Google lacks sufficient information to admit or deny the
            10
                     allegation that AdTrader was unable to remit earnings it owed to DingIt and on that basis denies. The
            11
                     remainder of paragraph 128 consists of Plaintiffs’ legal arguments and characterization of their
            12
                     allegations and does not require a response; to the extent a response is required, Google denies all the
            13
                     allegations therein.
            14
                            129.    In response to paragraph 129, Google lacks sufficient information to admit or deny
            15
                     whether AdTrader could perform its contractual relationship with DingIt. The remainder of paragraph
            16
                     129 consists entirely of Plaintiffs’ legal arguments and characterization of their allegations and does
            17
                     not require a response; to the extent a response is required, Google denies all the allegations therein.
            18
                            130.    In response to paragraph 130, Google admits that it had a copy of AdTrader’s contract
            19
                     with DingIt. Google admits that it has worked for years with NPMs other than AdTrader and that it
            20
                     is sometimes familiar with the business model of NPMs using its services. The remainder of paragraph
            21
                     130 consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require
            22
                     a response; to the extent a response is required, Google denies all the allegations therein.
            23
                            131.    Google lacks sufficient information to admit or deny the allegations about DingIt’s
            24
                     services.   The remainder of paragraph 131 consists entirely of Plaintiffs’ legal arguments and
            25
                     characterization of their allegations and does not require a response; to the extent a response is
            26
                     required, Google denies all the allegations therein.
            27
                            132.    In response to paragraph 132, Google lacks sufficient knowledge or information to
            28
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        21.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 22 of 43



              1      admit or deny the allegations regarding the revenues AdTrader expected to receive from DingIt, and

              2      on that basis denies. The remainder of paragraph 132 consists entirely of Plaintiffs’ legal arguments

              3      and characterization of their allegations and does not require a response; to the extent a response is

              4      required, Google denies all the allegations therein.

              5                133.   In response to paragraph 133, Google lacks sufficient knowledge or information to

              6      admit or deny the allegations regarding AdTrader’s relationship with Dubizzle FZ LLC, and on that

              7      basis denies.

              8                134.   In response to paragraph 133, Google lacks sufficient knowledge or information to

              9      admit or deny the allegations regarding AdTrader’s relationship with Dubizzle FZ LLC, and on that

            10       basis denies.

            11                 135.   In response to paragraph 135, Google denies that it was aware of AdTrader’s

            12       contractual relationship with Dubizzle.

            13                 136.   In response to paragraph 136, Google lacks sufficient knowledge or information to

            14       admit or deny the allegations regarding AdTrader’s relationship with Dubizzle FZ LLC, and on that

            15       basis denies. The remainder of paragraph 136 consists entirely of Plaintiffs’ legal arguments and

            16       characterization of their allegations and does not require a response; to the extent a response is

            17       required, Google denies all the allegations therein.

            18                 137.   In response to paragraph 137, Google lacks sufficient knowledge or information to

            19       admit or deny the allegations regarding AdTrader’s relationship with Dir.bg Group, and on that basis

            20       denies.

            21                 138.   In response to paragraph 138, Google lacks sufficient knowledge or information to

            22       admit or deny the allegations regarding AdTrader’s relationship with Dir.bg Group, and on that basis

            23       denies.

            24                 139.   In response to paragraph 139, Google denies that it was aware of AdTrader’s

            25       contractual relationship with Dir.bg Group.

            26                 140.   In response to paragraph 140, Google lacks sufficient knowledge or information to

            27       admit or deny the allegations regarding AdTrader’s relationship with Dir.bg Group, and on that basis

            28       denies.     The remainder of paragraph 140 consists entirely of Plaintiffs’ legal arguments and
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       22.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 23 of 43



              1      characterization of their allegations and does not require a response; to the extent a response is

              2      required, Google denies all the allegations therein.

              3              141.    In response to paragraph 141, Google lacks sufficient knowledge or information to

              4      admit or deny the allegations regarding AdTrader’s relationship with Investor.bg Group, and on that

              5      basis denies.

              6              142.    In response to paragraph 142, Google lacks sufficient knowledge or information to

              7      admit or deny the allegations regarding AdTrader’s relationship with Investor.bg Group, and on that

              8      basis denies.

              9              143.    In response to paragraph 143, Google denies that it was aware of AdTrader’s

            10       contractual relationship with Investor.bg Group.

            11               144.    In response to paragraph 144, Google lacks sufficient knowledge or information to

            12       admit or deny the allegations regarding AdTrader’s relationship with Investor.bg Group, and on that

            13       basis denies. The remainder of paragraph 144 consists entirely of Plaintiffs’ legal arguments and

            14       characterization of their allegations and does not require a response; to the extent a response is

            15       required, Google denies all the allegations therein.

            16               145.    In response to paragraph 145, Google admits that AdTrader had been an AdX publisher

            17       for nearly four years when it was terminated, but denies that Google had “extensively worked” with

            18       AdTrader. The remainder of paragraph 145 consists entirely of Plaintiffs’ legal arguments and

            19       characterization of their allegations and does not require a response; to the extent a response is

            20       required, Google denies all the allegations therein.

            21               146.    In response to paragraph 146, Google lacks sufficient knowledge or information to

            22       admit or deny the allegations regarding the revenues AdTrader expected to receive from its publishing

            23       clients, and on that basis denies. The remainder of paragraph consists of Plaintiffs’ legal arguments

            24       and characterization of their allegations and does not require a response; to the extent a response is

            25       required, Google denies all the allegations therein.

            26               147.    Paragraph 147 consists entirely of Plaintiffs’ legal arguments and characterization of

            27       their allegations and does not require a response; to the extent a response is required, Google denies

            28       all the allegations therein.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        23.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 24 of 43



              1                                        FOURTH CAUSE OF ACTION:
                                                            Declaratory Relief
              2                                         by AdTrader against Google
                                                            (Individual Claim)
              3

              4              148.    In response to paragraph 148, Plaintiffs only reference paragraphs of the SAC in this

              5      paragraph, Google incorporates its responses to all the preceding paragraphs.

              6              149.    In response to paragraph 149, Google admits that this paragraph contains a partial quote

              7      from the AdX Publisher Agreement.

              8              150.    In response to paragraph 150, Google admits that it has asserted arguments in other

              9      matters based in part on portions of its publisher contracts limiting each party’s liability to the other.

            10       The remainder of paragraph 150 consists of Plaintiffs’ legal arguments and characterization of their

            11       allegations and does not require a response; to the extent a response is required, Google denies all the

            12       allegations therein.

            13               151.    Paragraph 151 consists entirely of Plaintiffs’ legal arguments and characterization of

            14       their allegations and does not require a response; to the extent a response is required, Google denies

            15       all the allegations therein.

            16               152.    Paragraph 152 consists entirely of Plaintiffs’ legal arguments and characterization of

            17       their allegations and does not require a response; to the extent a response is required, Google denies

            18       all the allegations therein.

            19               153.    In response to paragraph 153, Google denies that has not experienced a material loss in

            20       revenue as a result of publishers’ breaching its policies. Google admits that, based on its current

            21       knowledge after a reasonable investigation, it has never brought a lawsuit against an AdX publisher.

            22       The remainder of paragraph 153 consists entirely of Plaintiffs’ legal arguments and characterization

            23       of their allegations and does not require a response; to the extent a response is required, Google denies

            24       all the allegations therein.

            25               154.    In response to paragraph 154, Google admits that this paragraph contains a partial quote

            26       from the AdX publisher agreement. The remainder of paragraph 154 consists of Plaintiffs’ legal

            27       arguments and characterization of their allegations and does not require a response; to the extent a

            28       response is required, Google denies all the allegations therein.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        24.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 25 of 43



              1              155.    Paragraph 155 consists entirely of Plaintiffs’ legal arguments and characterization of

              2      their allegations and does not require a response; to the extent a response is required, Google denies

              3      all the allegations therein.

              4              156.    Paragraph 156 consists entirely of Plaintiffs’ legal arguments and characterization of

              5      their allegations and does not require a response; to the extent a response is required, Google denies

              6      all the allegations therein.

              7                                     PLAINTIFFS’ CLASS ACTION CLAIMS
              8                                       FIFTH CAUSE OF ACTION:
                                         Breach of Contract (DoubleClick Ad Exchange Agreement,
              9                                DBM Agreement, and AdWords Agreement)
                                                        by Plaintiffs against Google
            10                                             (Class Action Claim)
            11               157.    In response to paragraph 157, Plaintiffs only reference paragraphs of the SAC in this

            12       paragraph, Google incorporates its responses to all the preceding paragraphs.

            13               158.    Paragraph 158 consists entirely of Plaintiffs’ legal arguments and characterization of

            14       their allegations and does not require a response; to the extent a response is required, Google denies

            15       all the allegations therein. Google denies that any class can be certified. Google notes that the Court

            16       dismissed this cause of action with prejudice in its April 22, 2019 Order to the extent it relied on clicks

            17       or impressions Google determined to be invalid before an advertiser was invoiced; to the extent all of

            18       the paragraphs in this cause of action rely on such allegations, no response is required.

            19               159.    Paragraph 159 consists entirely of Plaintiffs’ legal arguments and characterization of

            20       their allegations and does not require a response; to the extent a response is required, Google denies

            21       all the allegations therein. Google denies that any class can be certified.

            22               160.    In response to paragraph 160, Google admits that Plaintiff AdTrader and many others

            23       entered into the DoubleClick Ad Exchange Agreement. The remainder of paragraph 160 consists of

            24       Plaintiffs’ legal arguments and characterization of their allegations and does not require a response; to

            25       the extent a response is required, Google denies all the allegations therein.

            26               161.    In response to paragraph 161, Google admits that Plaintiffs AdTrader and SCB entered

            27       into the AdWords Agreement.

            28               162.    In response to paragraph 162, Google admits that AdTrader registered several sub-
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        25.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 26 of 43



              1      accounts on behalf of its purported advertising clients. Google admits that these sub-accounts were

              2      separately identified on AdTrader’s AdWords invoices. Google denies that the sub-accounts were

              3      separately identified on AdTrader’s AdX invoices. Google admits that it is aware that advertising

              4      agencies purchase ad space on behalf of third party advertisers. The remainder of paragraph 162

              5      consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require a

              6      response; to the extent a response is required, Google denies all the allegations therein

              7             163.    In response to paragraph 163, Google denies that AdTrader and all other members of

              8      this putative class substantially performed their obligations to Google. The remainder of paragraph

              9      163 consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require

            10       a response; to the extent a response is required, Google denies all the allegations therein.

            11              164.    In response to paragraph 164, Google denies that AdTrader and all other members of

            12       this putative class substantially performed their obligations to Google. The remainder of paragraph

            13       164 consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require

            14       a response; to the extent a response is required, Google denies all the allegations therein.

            15              165.    In response to paragraph 165, Google admits that this paragraph contains a partial

            16       quotation from the DoubleClick Ad Exchange Agreement. Google lacks sufficient knowledge or

            17       information to admit or deny the allegations regarding Plaintiffs’ and all other members of this putative

            18       class’ understanding of Section 6 of the DoubleClick Ad Exchange Agreement and on that basis denies

            19       the allegations.   The remainder of paragraph 165 consists of Plaintiffs’ legal arguments and

            20       characterization of their allegations and does not require a response; to the extent a response is

            21       required, Google denies all the allegations therein.

            22              166.    In response to paragraph 166, Google admits that this paragraph contains a partial

            23       quotation from the AdWords Agreement. Google lacks sufficient knowledge or information to admit

            24       or deny the allegations regarding Plaintiffs’ and all other members of this putative class’ understanding

            25       of Section 7 of the AdWords Agreement and on that basis denies the allegations. The remainder of

            26       paragraph 166 consists of Plaintiffs’ legal arguments and characterization of their allegations and does

            27       not require a response; to the extent a response is required, Google denies all the allegations therein.

            28
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        26.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 27 of 43



              1             167.    In response to paragraph 167, Google lacks sufficient knowledge or information to

              2      admit or deny all of allegations in paragraph 167, and on that basis denies.

              3             168.    In response to paragraph 168, Google admits that this paragraph contains a partial

              4      quotation from one of Google’s webpages. Google admits that the quoted words were likely written

              5      and posted on Google’s webpages before the start of the class period. Google lacks sufficient

              6      knowledge or information to admit or deny the allegations regarding AdTrader’s review of Google’s

              7      statements and understanding of Google’s webpage and on that basis denies the allegations. The

              8      remainder of paragraph 168 consists of Plaintiffs’ legal arguments and characterization of their

              9      allegations and does not require a response; to the extent a response is required, Google denies all the

            10       allegations therein.

            11              169.    In response to paragraph 169, Google admits that this paragraph contains a partial

            12       quotation from one of Google’s webpages. Google denies that this quote was written and placed on

            13       Google’s webpages before the start of the Class Period. Google lacks sufficient knowledge or

            14       information to admit or deny the remaining allegations in this paragraph regarding Plaintiffs’

            15       understanding, and on that basis denies the remaining allegations.

            16              170.    In response to paragraph 170, Google admits that it has referred AdX advertisers to its

            17       Ads Traffic Quality webpages for information regarding invalid ad activity. Google admits that some

            18       of the Ads Traffic Quality pages reference or refer to AdX. Google lacks sufficient knowledge or

            19       information to admit or deny the remaining allegations in paragraph 170 and on that basis denies the

            20       remaining allegations.

            21              171.    In response to paragraph 171, Google admits that this paragraph contains a partial

            22       quotation from one of Google’s webpages. Google admits that the quoted words were likely written

            23       and posted on Google’s webpages before the start of the class period. Google lacks sufficient

            24       knowledge or information to admit or deny the remaining allegations in paragraph 170, and on that

            25       basis denies the remaining allegations.

            26              172.    In response to paragraph 172, Google admits that it maintains a webpage describing

            27       different methods of detecting invalid ad activity including through the use of filters offline analysis,

            28       and investigations and generally describes what these processes sometimes entail. The remainder of
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       27.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 28 of 43



              1      paragraph 172 consists of Plaintiffs’ legal arguments and characterization of their allegations and does

              2      not require a response; to the extent a response is required, Google denies all the allegations therein.

              3                173.   In response to paragraph 173, which pertains to Plaintiffs’ understanding, Google lacks

              4      sufficient knowledge or information to admit or deny all the allegations therein, and on that basis

              5      denies.

              6                174.   In response to paragraph 174, Google admits that this paragraph contains a partial

              7      quotation from one of Google’s webpages. Google lacks sufficient knowledge or information to admit

              8      or deny the remaining allegations in this paragraph regarding Plaintiffs’ understanding and Plaintiffs’

              9      legal arguments regarding the terms of the various agreements, and on that basis denies the remaining

            10       allegations.

            11                 175.   In response to paragraph 175, Google admits that this paragraph contains a partial

            12       quotation from one of Google’s webpages. Google lacks sufficient knowledge or information to admit

            13       or deny the remaining allegations in this paragraph regarding Plaintiffs’ understanding and Plaintiffs’

            14       legal arguments regarding the terms of the various agreements and on that basis denies the remaining

            15       allegations.

            16                 176.   In response to paragraph 176, Google admits that it sometimes uses various standard

            17       form e-mails to inform publishers that their accounts are being terminated. Google admits that this

            18       paragraph contains a partial quotation from one such form e-mail.            Google denies Plaintiffs’

            19       allegations regarding Google’s contractual understanding. The remainder of paragraph 176 consists

            20       of Plaintiffs’ legal arguments and characterization of their allegations and does not require a response;

            21       to the extent a response is required, Google denies all the allegations therein.

            22                 177.   In response to paragraph 177, Google admits that one of its employees gave a statement

            23       to The Register that is partially quoted in this paragraph.

            24                 178.   In response to paragraph 178, Google denies that it provided no refunds to advertisers

            25       for invalid activity where it had withheld earnings from the associated AdX publisher. The remainder

            26       of paragraph 178 consists entirely of Plaintiffs’ legal arguments and characterization of their

            27       allegations and does not require a response; to the extent a response is required, Google denies all the

            28       allegations therein.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        28.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 29 of 43



              1              179.    In response to paragraph 179, Google denies that it provided no refunds to advertisers

              2      for invalid activity where it had withheld earnings from the associated publisher. The remainder of

              3      paragraph 179 consists entirely of Plaintiffs’ legal arguments and characterization of their allegations

              4      and does not require a response; to the extent a response is required, Google denies all the allegations

              5      therein.

              6              180.    Paragraph 180 consists entirely of Plaintiffs’ legal arguments and characterization of

              7      their allegations and does not require a response; to the extent a response is required, Google denies

              8      all the allegations therein.

              9              181.    Paragraph 181 consists entirely of Plaintiffs’ legal arguments and characterization of

            10       their allegations and does not require a response; to the extent a response is required, Google denies

            11       all the allegations therein.

            12               182.    In response to paragraph 182, Google admits that Plaintiff AdTrader and many others,

            13       including members of this putative class, entered into the DBM Agreement.

            14               183.    In response to paragraph 183, Google admits that sub-accounts purportedly related to

            15       AdTrader’s advertising clients were identified on AdTrader’s DBM invoices. Google admits that it is

            16       aware that advertising agencies purchase ad space on behalf of third party advertisers. The remainder

            17       of paragraph 183 consists of Plaintiffs’ legal arguments and characterization of their allegations and

            18       does not require a response; to the extent a response is required, Google denies all the allegations

            19       therein.

            20               184.    In response to paragraph 184, Google denies that AdTrader and all other members of

            21       this putative class substantially performed their obligations to Google. The remainder of paragraph

            22       184 consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require

            23       a response; to the extent a response is required, Google denies all the allegations therein.

            24               185.    In response to paragraph 185, Google admits that this paragraph contains a partial

            25       quotation from the DBM Agreement. Google lacks sufficient knowledge or information to admit or

            26       deny the allegations regarding Plaintiffs’ and all other members of this putative class’ understanding

            27       of Section 2 of the DBM Agreement and on that basis denies the allegations. The remainder of

            28       paragraph 185 consists of Plaintiffs’ legal arguments and characterization of their allegations and does
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        29.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 30 of 43



              1      not require a response; to the extent a response is required, Google denies all the allegations therein.

              2              186.    In response to paragraph 186, Google admits that DBM process bids for ad buys across

              3      multiple advertising exchanges. Google lacks sufficient knowledge or information to admit or deny

              4      the allegations regarding Plaintiffs’ understanding of the agreement and on that basis denies the

              5      allegations.    The remainder of paragraph 186 consists of Plaintiffs’ legal arguments and

              6      characterization of their allegations and does not require a response; to the extent a response is

              7      required, Google denies all the allegations therein.

              8              187.    In response to paragraph 187, Google lacks sufficient knowledge or information to

              9      admit or deny any of the allegations in paragraph 187, and on that basis denies the allegations.

            10               188.    In response to paragraph 188, Google admits that it uses proprietary methods to detect

            11       invalid ad traffic on its own and third party ad networks. Google lacks sufficient knowledge or

            12       information to admit or deny the remaining allegations in paragraph 188, and on that basis denies all

            13       remaining the allegations.

            14               189.    In response to paragraph 189, Google lacks sufficient knowledge or information to

            15       admit or deny the allegations regarding Plaintiffs’ understanding of the DBM Agreement and on that

            16       basis denies the allegations. The remainder of paragraph 189 consists of Plaintiffs’ legal arguments

            17       and characterization of their allegations and does not require a response; to the extent a response is

            18       required, Google denies all the allegations therein.

            19               190.    In response to paragraph 190, Google denies that it provided no refunds to DBM

            20       advertisers refunds or credits for invalid ad activity when it simultaneously did not pay publishers for

            21       that invalid ad activity. The remainder of paragraph 190 consists entirely of Plaintiffs’ legal arguments

            22       and characterization of their allegations and does not require a response; to the extent a response is

            23       required, Google denies all the allegations therein.

            24               191.    Paragraph 191 consists entirely of Plaintiffs’ legal arguments and characterization of

            25       their allegations and does not require a response; to the extent a response is required, Google denies

            26       all the allegations therein.

            27               192.    In response to paragraph 192, Google denies that an advertiser using DBM cannot

            28       purchase ad space on AdX unless they have also executed the DoubleClick Ad Exchange Agreement.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        30.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 31 of 43



              1      The remainder of paragraph 192 consists of Plaintiffs’ legal arguments and characterization of their

              2      allegations and does not require a response; to the extent a response is required, Google denies all the

              3      allegations therein.

              4              193.    Paragraph 193 consists entirely of Plaintiffs’ legal arguments and characterization of

              5      their allegations and does not require a response; to the extent a response is required, Google denies

              6      all the allegations therein.

              7              194.    In response to paragraph 194, Google denies that it provided no refunds to advertisers

              8      for invalid activity when it simultaneously did not pay publishers for that invalid ad activity. The

              9      remainder of paragraph 194 consists entirely of Plaintiffs’ legal arguments and characterization of

            10       their allegations and does not require a response; to the extent a response is required, Google denies

            11       all the allegations therein.

            12               195.    Paragraph 195 consists entirely of Plaintiffs’ legal arguments and characterization of

            13       their allegations and does not require a response; to the extent a response is required, Google denies

            14       all the allegations therein.

            15               196.    In response to paragraph 196, Google admits that this paragraph contains partial

            16       quotations from the DoubleClick Ad Exchange Agreement and AdWords Agreement. Google admits

            17       that it contended that the cite sections limit or precludes Plaintiffs’ claims.

            18               197.    In response to paragraph 197, Google admits that the DBM agreement does not contain

            19       the language quoted in paragraph 196. Google lacks sufficient knowledge or information to admit or

            20       deny the allegations regarding Plaintiffs’ and all other members of this putative class’ understanding

            21       of the DoubleClick Ad Exchange Agreement and AdWords agreement, and on that basis denies the

            22       allegations.    The remainder of paragraph 197 consists of Plaintiffs’ legal arguments and

            23       characterization of their allegations and does not require a response; to the extent a response is

            24       required, Google denies all the allegations therein.

            25               198.    In response to paragraph 198, Google lacks sufficient knowledge or information to

            26       admit or deny the allegations regarding Plaintiffs’ and all online advertisers’ knowledge of the risk of

            27       invalid ad traffic and on that basis denies the allegations. The remainder of paragraph 198 consists of

            28       Plaintiffs’ legal arguments and characterization of their allegations and does not require a response; to
  COOLEY LLP                                                                          DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                         31.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                      COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 32 of 43



              1      the extent a response is required, Google denies all the allegations therein.

              2              199.    Paragraph 199 consists entirely of Plaintiffs’ legal arguments and characterization of

              3      their allegations and does not require a response; to the extent a response is required, Google denies

              4      all the allegations therein.

              5              200.    Paragraph 200 consists entirely of Plaintiffs’ legal arguments and characterization of

              6      their allegations and does not require a response; to the extent a response is required, Google denies

              7      all the allegations therein.

              8                                    SIXTH CAUSE OF ACTION:
                      Breach of the Implied Covenant of Good Faith and Fair Dealing (DoubleClick Ad Exchange
              9                       Agreement, DBM Agreement, and AdWords Agreement)
                                                    by Plaintiffs against Google
            10                                          (Class Action Claim)
            11               201.    In response to paragraph 201, as Plaintiffs refer to allegations in preceding paragraphs,

            12       Google incorporates its responses to all the preceding paragraphs. The remainder of this paragraph

            13       pertains to Plaintiffs’ class-wide cause of action for breach of the implied covenant of good faith and

            14       fair dealing which was dismissed with prejudice by the Court in its April 22 Order, such that no

            15       response is required to all allegations in this cause of action; to the extent a response is required,

            16       Google denies all allegations.

            17               202.    Paragraph 202 pertains to Plaintiffs’ class-wide cause of action for breach of the

            18       implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court in

            19       its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            20       extent a response is required, Google denies all allegations.

            21               203.    Paragraph 203 pertains to Plaintiffs’ class-wide cause of action for breach of the

            22       implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court in

            23       its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            24       extent a response is required, Google denies all allegations.

            25               204.    Paragraph 204 pertains to Plaintiffs’ class-wide cause of action for breach of the

            26       implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court in

            27       its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            28       extent a response is required, Google denies all allegations.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        32.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 33 of 43



              1             205.    Paragraph 205 pertains to Plaintiffs’ class-wide cause of action for breach of the

              2      implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court in

              3      its April 22 Order, such that no response is required to all allegations in this cause of action; to the

              4      extent a response is required, Google denies all allegations.

              5             206.    Paragraph 206 pertains to Plaintiffs’ class-wide cause of action for breach of the

              6      implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court in

              7      its April 22 Order, such that no response is required to all allegations in this cause of action; to the

              8      extent a response is required, Google denies all allegations.

              9             207.    Paragraph 207 pertains to Plaintiffs’ class-wide cause of action for breach of the

            10       implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court in

            11       its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            12       extent a response is required, Google denies all allegations.

            13              208.    Paragraph 208 pertains to Plaintiffs’ class-wide cause of action for breach of the

            14       implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court in

            15       its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            16       extent a response is required, Google denies all allegations.

            17              209.    Paragraph 209 pertains to Plaintiffs’ class-wide cause of action for breach of the

            18       implied covenant of good faith and fair dealing which was dismissed with prejudice by the Court in

            19       its April 22 Order, such that no response is required to all allegations in this cause of action; to the

            20       extent a response is required, Google denies all allegations.

            21                                    SEVENTH CAUSE OF ACTION:
                                       Breach of Implied Duty to Perform with Reasonable Care
            22                      (DoubleClick Ad Exchange Agreement and AdWords Agreement)
                                                     by Plaintiffs against Google
            23                                           (Class Action Claim)
            24              210.    In response to paragraph 210, as Plaintiffs refer to allegations in preceding paragraphs,

            25       Google incorporates its responses to all the preceding paragraphs. The remainder of this paragraph

            26       pertains to Plaintiffs’ class-wide cause of action for breach of the implied duty to perform with

            27       reasonable care which was dismissed with prejudice by the Court in its April 22 Order, such that no

            28       response is required to all allegations in this cause of action; to the extent a response is required,
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       33.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 34 of 43



              1      Google denies all allegations.

              2             211.    Paragraph 211 pertains to Plaintiffs’ class-wide cause of action for breach of the

              3      implied duty to perform with reasonable care which was dismissed with prejudice by the Court in its

              4      April 22 Order, such that no response is required to all allegations in this cause of action; to the extent

              5      a response is required, Google denies all allegations.

              6             212.    Paragraph 212 pertains to Plaintiffs’ class-wide cause of action for breach of the

              7      implied duty to perform with reasonable care which was dismissed with prejudice by the Court in its

              8      April 22 Order, such that no response is required to all allegations in this cause of action; to the extent

              9      a response is required, Google denies all allegations.

            10              213.    Paragraph 213 pertains to Plaintiffs’ class-wide cause of action for breach of the

            11       implied duty to perform with reasonable care which was dismissed with prejudice by the Court in its

            12       April 22 Order, such that no response is required to all allegations in this cause of action; to the extent

            13       a response is required, Google denies all allegations.

            14              214.    Paragraph 214 pertains to Plaintiffs’ class-wide cause of action for breach of the

            15       implied duty to perform with reasonable care which was dismissed with prejudice by the Court in its

            16       April 22 Order, such that no response is required to all allegations in this cause of action; to the extent

            17       a response is required, Google denies all allegations.

            18              215.    Paragraph 215 pertains to Plaintiffs’ class-wide cause of action for breach of the

            19       implied duty to perform with reasonable care which was dismissed with prejudice by the Court in its

            20       April 22 Order, such that no response is required to all allegations in this cause of action; to the extent

            21       a response is required, Google denies all allegations.

            22              216.    Paragraph 216 pertains to Plaintiffs’ class-wide cause of action for breach of the

            23       implied duty to perform with reasonable care which was dismissed with prejudice by the Court in its

            24       April 22 Order, such that no response is required to all allegations in this cause of action; to the extent

            25       a response is required, Google denies all allegations.

            26              217.    Paragraph 217 pertains to Plaintiffs’ class-wide cause of action for breach of the

            27       implied duty to perform with reasonable care which was dismissed with prejudice by the Court in its

            28       April 22 Order, such that no response is required to all allegations in this cause of action; to the extent
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        34.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 35 of 43



              1      a response is required, Google denies all allegations.

              2              218.    Paragraph 218 pertains to Plaintiffs’ class-wide cause of action for breach of the

              3      implied duty to perform with reasonable care which was dismissed with prejudice by the Court in its

              4      April 22 Order, such that no response is required to all allegations in this cause of action; to the extent

              5      a response is required, Google denies all allegations.

              6                                         EIGHTH CAUSE OF ACTION:
                                                            False Advertising Law
              7                                           by Plaintiffs against Google
                                                             (Class Action Claim)
              8

              9              219.    In response to paragraph 219, as Plaintiffs only refer to allegations in preceding

            10       paragraphs, Google incorporates its responses to all the preceding paragraphs.

            11               220.    Paragraph 200 consists entirely of Plaintiffs’ legal arguments and characterization of

            12       their allegations and does not require a response; to the extent a response is required, Google denies

            13       all the allegations therein.

            14               221.    In response to paragraph 221, Google denies that it offered its advertising services to

            15       consumers or the public.

            16               222.    In response to paragraph 222, Google admits that this paragraph contains partial

            17       quotations from various Google webpages. The remainder of paragraph 222 consists of Plaintiffs’

            18       legal arguments and characterization of their allegations and does not require a response; to the extent

            19       a response is required, Google denies all the allegations therein.

            20               223.    In response to paragraph 223, Google denies that the identified statements were untrue

            21       or misleading at the time they were made. The remainder of paragraph 223 consists of Plaintiffs’ legal

            22       arguments and characterization of their allegations and does not require a response; to the extent a

            23       response is required, Google denies all the allegations therein.

            24               224.    In response to paragraph 224, Google admits that one of its employees gave a statement

            25       to The Register that is partially quoted in this paragraph. Google denies that prior to December 2017

            26       it was not providing any refunds to DBM advertisers for invalid ad traffic. The remainder of paragraph

            27       224 consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require

            28       a response; to the extent a response is required, Google denies all the allegations therein.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        35.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 36 of 43



              1              225.    In response to paragraph 225, Google denies that the addition of an arbitration clause

              2      to its advertising contracts was done in response to the August, 2017 Wall Street Journal article

              3      reference in this paragraph. The remainder of paragraph 225 consists entirely of Plaintiffs’ legal

              4      arguments and characterization of their allegations and does not require a response; to the extent a

              5      response is required, Google denies all the allegations therein.

              6              226.    Paragraph 226 consists entirely of Plaintiffs’ legal arguments and characterization of

              7      their allegations and does not require a response; to the extent a response is required, Google denies

              8      all the allegations therein.

              9              227.    In response to paragraph 227, Google lacks sufficient knowledge or information to

            10       admit or deny any of the allegations therein, and on that basis denies.

            11               228.    In response to paragraph 228, Google lacks sufficient knowledge or information to

            12       admit or deny any of the allegations therein, and on that basis denies.

            13               229.    In response to paragraph 229, Google admits that it has owned AdWords, AdX, and

            14       DBM for many years. Google denies that in 2015 and 2016 it was not providing refunds for ad activity

            15       it subsequently determined to be invalid. The remainder of paragraph 229 consists of Plaintiffs’ legal

            16       arguments and characterization of their allegations and does not require a response; to the extent a

            17       response is required, Google denies all the allegations therein.

            18               230.    Paragraph 230 consists entirely of Plaintiffs’ legal arguments and characterization of

            19       their allegations and does not require a response; to the extent a response is required, Google denies

            20       all the allegations therein.

            21               231.    Paragraph 231 consists entirely of Plaintiffs’ legal arguments and characterization of

            22       their allegations and does not require a response; to the extent a response is required, Google denies

            23       all the allegations therein.

            24               232.    In response to paragraph 232, Google admits that it authored the referenced contracts.

            25       The remainder of paragraph 232 consists entirely of Plaintiffs’ legal arguments and characterization

            26       of their allegations and does not require a response; to the extent a response is required, Google denies

            27       all the allegations therein.

            28               233.    In response to paragraph 233, Google denies that it provided no refunds or credits to
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       36.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 37 of 43



              1      Plaintiffs for ad activity it subsequently determined was invalid.    The remainder of paragraph 233

              2      consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require a

              3      response; to the extent a response is required, Google denies all the allegations therein.

              4              234.    In response to paragraph 234, Google lacks sufficient knowledge or information to

              5      admit or deny what on research firm estimated Google’s advertising base to be, and on that basis

              6      denies the allegation. The remainder of paragraph 234 consists of Plaintiffs’ legal arguments and

              7      characterization of their allegations and does not require a response; to the extent a response is

              8      required, Google denies all the allegations therein.

              9              235.    Paragraph 235 consists entirely of Plaintiffs’ legal arguments and characterization of

            10       their allegations and does not require a response; to the extent a response is required, Google denies

            11       all the allegations therein.

            12               236.    In response to paragraph 236, Google lacks sufficient knowledge or information to

            13       admit or deny the allegations regarding how many employees various Plaintiffs have and on that basis

            14       denies those allegations. The remainder of paragraph 236 consists of Plaintiffs’ legal arguments and

            15       characterization of their allegations and does not require a response; to the extent a response is

            16       required, Google denies all the allegations therein.

            17               237.    Paragraph 237 consists entirely of Plaintiffs’ legal arguments and characterization of

            18       their allegations and does not require a response; to the extent a response is required, Google denies

            19       all the allegations therein.

            20                                          NINTH CAUSE OF ACTION:
                                                          Unfair Competition Law
            21                                           by Plaintiffs against Google
                                                            (Class Action Claim)
            22

            23               238.    In response to paragraph 238, as Plaintiffs only refer to allegations in preceding

            24       paragraphs, Google incorporates its responses to all the preceding paragraphs.

            25               239.    Paragraph 239 consists entirely of Plaintiffs’ legal arguments and characterization of

            26       their allegations and does not require a response; to the extent a response is required, Google denies

            27       all the allegations therein.

            28               240.    In response to paragraph 240, Google lacks sufficient knowledge or information to
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       37.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 38 of 43



              1      admit or deny all of the allegations in this paragraph and on that basis denies.

              2              241.    Paragraph 241 consists entirely of Plaintiffs’ legal arguments and characterization of

              3      their allegations and does not require a response; to the extent a response is required, Google denies

              4      all the allegations therein.

              5              242.    In response to paragraph 242, Google denies that it refused to provide full credits or

              6      refunds to advertisers for invalid impressions or clicks on their ads. Google denies that it “kept all of

              7      the money for itself.” The remainder of paragraph 242 consists of Plaintiffs’ legal arguments and

              8      characterization of their allegations and does not require a response; to the extent a response is

              9      required, Google denies all the allegations therein.

            10               243.    In response to paragraph 243, Google denies that it refuses to provide credits or refunds

            11       to advertisers for invalid ad activity. Google denies that it “simply pockets the money.” The remainder

            12       of paragraph 243 consists of Plaintiffs’ legal arguments and characterization of their allegations and

            13       does not require a response; to the extent a response is required, Google denies all the allegations

            14       therein.

            15               244.    In response to paragraph 244, Google lacks sufficient knowledge or information

            16       regarding what Plaintiffs relied on, and on that basis denies the allegation. The remainder of paragraph

            17       244 consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require

            18       a response; to the extent a response is required, Google denies all the allegations therein.

            19               245.    In response to paragraph 245, Google lacks sufficient knowledge or information

            20       regarding what Plaintiffs relied on, and on that basis denies the allegation. The remainder of paragraph

            21       245 consists of Plaintiffs’ legal arguments and characterization of their allegations and does not require

            22       a response; to the extent a response is required, Google denies all the allegations therein.

            23               246.    Paragraph 246 consists entirely of Plaintiffs’ legal arguments and characterization of

            24       their allegations and does not require a response; to the extent a response is required, Google denies

            25       all the allegations therein.

            26               247.    Paragraph 247 consists entirely of Plaintiffs’ legal arguments and characterization of

            27       their allegations and does not require a response; to the extent a response is required, Google denies

            28       all the allegations therein.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        38.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 39 of 43



              1              248.    Paragraph 248 consists entirely of Plaintiffs’ legal arguments and characterization of

              2      their allegations and does not require a response; to the extent a response is required, Google denies

              3      all the allegations therein.

              4                                                   Prayer for Relief

              5              The paragraphs in the section entitled “Prayer for Relief” are Plaintiffs’ statement of requested

              6      relief to which no response is required.

              7
              8                                            GOOGLE’S DEFENSES
              9              Google asserts the following separate defenses to Plaintiffs’ SAC, without assuming the burden
            10       of proof on such defenses that would otherwise fall on Plaintiffs. Google reserves the right to
            11       supplement or amend these defenses as discovery is conducted, and does not knowingly or
            12       intentionally waive any applicable affirmative defense.
            13                                                    FIRST DEFENSE

            14                                              ARTICLE III STANDING

            15               Plaintiffs have no standing to bring this action under Article III of the United States

            16       Constitution.
                                                             SECOND DEFENSE
            17                                           FAILURE TO STATE A CLAIM
            18               The SAC fails to state a claim upon which relief may be granted.

            19                                                    THIRD DEFENSE

            20                                                       CONSENT

            21               This action is barred as a result of Plaintiffs’ and putative class members’ consent to Google’s

            22       alleged actions.
                                                                 FOURTH DEFENSE
            23                                                  PLAINTIFFS’ BREACH
            24               This action is barred as a result of Plaintiffs’ and putative class members’ breach of the AdX
            25       Publisher Agreement, the AdX Advertising Services Agreement, the AdWords Advertising Program
            26       Terms, and the DBM Advertising Platform Agreement, and advertising and publishing policies and
            27       terms incorporated therein (collectively, the “Terms”).
            28
  COOLEY LLP                                                                          DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                         39.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                      COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 40 of 43



              1                                                 FIFTH DEFENSE
                                                              FAILURE TO SATISFY
              2                                              CONDITION PRECEDENT

              3             This action is barred as a result of Plaintiffs’ and putative class members’ failure to satisfy

              4      conditions precedent, as specified in the Terms.

              5                                                 SIXTH DEFENSE
                                                           CONTRACTUAL LIMITATIONS
              6
              7             This action is barred, in whole or in part, and Plaintiffs’ damages, if any, are limited by the

              8      terms, definitions, exclusions, conditions, limitations, and endorsements contained in AdX Publisher

              9      Agreement, DoubleClick Ad Exchange Buyer Terms, the DoubleClick Advertising Platform

            10       Agreement, and Google Advertising Program Terms, including, but not limited to, the Limitation of

            11       Liability clause contained therein.

            12                                                SEVENTH DEFENSE
                                                            CONTRACT INTEGRATION
            13
            14              This action is barred, in whole or in part, because, to the extent a contract was formed, the

            15       contract was intended to be the full agreement between the parties, and certain of the alleged promises

            16       by Google were not a part of the contract.

            17                                                  EIGHTH DEFENSE
                                                            STATUTE OF LIMITATIONS
            18
                            This action is barred, in whole or in part, by the applicable statute of limitations.
            19
                                                                  NINTH DEFENSE
            20                                                   PROXIMATE CAUSE

            21              The relief prayed for in the SAC cannot be granted because neither Plaintiffs nor any putative

            22       class member has sustained any loss, damage, harm, or detriment as a result of, or proximately caused

            23       by, any alleged acts, omissions, or other breach of duty by Google, and to the extent that Plaintiffs or

            24       any putative class member have sustained damage, if any, that damage resulted from the intervening

            25       and/or superseding acts of a third party.

            26

            27

            28
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        40.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 41 of 43



              1                                                TENTH DEFENSE
                                                           UNREASONABLE RELIANCE
              2
              3             Plaintiffs, and each and every putative class member, are not entitled to recover damages in

              4      this action because Plaintiffs and such putative class members unreasonably relied on purported

              5      statements, if any, made by Google.
                                                            ELEVENTH DEFENSE
              6                                          UNRECOVERABLE DAMAGES

              7             The claims in the SAC are barred, in whole or in part, because the damages alleged to have

              8      been suffered are not compensable under the law.
                                                           TWELFTH DEFENSE
              9                                           EQUITABLE DEFENSES

            10              Plaintiffs, and each and every putative class member, are barred from recovery, in whole or in

            11       part, by the doctrines of express and implied waiver, estoppel, unclean hands, election of remedies,

            12       and other applicable equitable doctrines.
                                                            THIRTEENTH DEFENSE
            13                                              UNJUST ENRICHMENT
            14              This action is barred, in whole or in part, to the extent Plaintiffs and any putative class member
            15       would be unjustly enriched if allowed to recover under the SAC.
                                                           FOURTEENTH DEFENSE
            16                                                   GOOD FAITH
            17              Google has acted reasonably, in good faith, and with innocent intent with respect to the conduct
            18       alleged in the SAC.
                                                             FIFTEENTH DEFENSE
            19                                               EXPRESS COVENANTS
            20              Plaintiffs, and each and every member of the putative class, are barred from recovery, in whole
            21       or in part, to the extent the express covenants contained within the Terms are inconsistent with the
            22       implied covenant of good faith and fair dealing.
            23                                             SIXTEENTH DEFENSE
                                                         COMPLETE REMEDY AT LAW
            24

            25              The claims in the SAC are barred because the injury or damage suffered by Plaintiffs and any

            26       putative class member, if any, would be adequately compensated in an action at law for damages.

            27       Accordingly, Plaintiffs, and each and every putative class member, have a complete and adequate

            28       remedy at law and are not entitled to seek equitable relief.
  COOLEY LLP                                                                         DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                        41.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                     COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 42 of 43



              1                                         SEVENTEENTH DEFENSE
                                               NO STANDING TO SEEK DECLARATORY RELIEF
              2
                             The claims for declaratory relief are barred, in whole or in part, to the extent Plaintiffs, and
              3
                     any putative class members, following the termination of their accounts, waived their rights under the
              4
                     Terms by failing to timely file an appeal.
              5                                             EIGHTEENTH DEFENSE
                                                         FAILURE TO SATISFY RULE 23
              6
              7              This action is not suitable for class action treatment under Federal Rule of Civil Procedure 23.
              8                                             NINETEENTH DEFENSE
                                                                  LACHES
              9
            10               This action is not suitable for class action treatment under Federal Rule of Civil Procedure 23.
                                                             TWENTIETH DEFENSE
            11
                                                               JUSTIFICATION
            12
            13               Google was justified in doing any and/or all of the acts alleged in the SAC.
                                                           TWENTY FIRST DEFENSE
            14
                                                                PRIVILEGE
            15               Google was privileged in doing any and/or all of the acts alleged in the complaint.
            16                                            TWENTY SECOND DEFENSE
                                                            ASSUMPTION OF RISK
            17
                             This action is barred as a result of Plaintiffs and putative class members’ assumption of the
            18
                     risk of loss.
            19
                                                           TWENTY THIRD DEFENSE
            20                                              FAILURE TO MITIGATE

            21               Plaintiffs and putative class members are barred from recovery in whole or in part based on

            22       their own unexcused failure to mitigate damages.

            23
            24

            25
            26

            27

            28
  COOLEY LLP                                                                        DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       42.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                                    COMPLAINT - CASE NO. 5:17-CV-7082-BLF
                         Case 5:17-cv-07082-BLF Document 154 Filed 05/16/19 Page 43 of 43



              1      Dated: May 16, 2019                 COOLEY LLP
                                                         JEFFREY M. GUTKIN (216083)
              2                                          MICHAEL G. RHODES (116127)
                                                         KYLE C. WONG (224021)
              3                                          AUDREY J. MOTT-SMITH (300550)

              4

              5                                          /s/ Jeffrey Gutkin
                                                         Jeffrey M. Gutkin (216083)
              6                                          Attorneys for Defendant
                                                         GOOGLE LLC
              7
              8      203499132


              9
            10
            11

            12
            13
            14

            15
            16

            17

            18
            19

            20
            21

            22

            23
            24

            25
            26

            27

            28
  COOLEY LLP                                                             DEFENDANT GOOGLE LLC’S RESPONSES TO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                            43.   ADTRADER, INC.’S SECOND AMENDED CLASS ACTION
                                                                         COMPLAINT - CASE NO. 5:17-CV-7082-BLF
